 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                      SACRAMENTO BRANCH

10
11   MICHAEL PAUL PETTINGILL,                           Case No.: 2:18-cv-02979-EFB
12                  Plaintiff,
13                                                      STIPULATION AND [proposed] ORDER
     vs.
14                                                      EXTENDING PLAINTIFF’S TIME TO
     ANDREW SAUL,                                       FILE A REPLY TO DEFENDANT’S
15                                                      CROSS-MOTION FOR SUMMARY
     Commissioner of Social Security,
                                                        JUDGMENT
16
17                  Defendant

18
19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20
     undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Reply to
21
     Defendant’s Cross-Motion for Summary Judgment in the above-referenced case is hereby
22
     extended to the new due date of November 12, 2019.
23
24          This extension (30 days) is requested because the brief writer has an extremely heavy

25   briefing schedule with multiple briefs in Federal court and in her administrative cases, as well as
26
     numerous hearings in the next several weeks. The attorney needs additional time to review the
27
     document and record prior to filing the Reply to the Defendant’s Cross-Motion for Summary
28
     Judgment.
 1
 2   DATED: October 9, 2019   /s/ Shellie Lott
                              SHELLIE LOTT
 3                            Attorney for Plaintiff
 4
 5
     DATED: October 9, 2019   McGREGOR W. SCOTT
 6                            United States Attorney
 7                            DEBORAH LEE STACHEL
                              Regional Chief Counsel, Region IX
 8
                               /s/ Esther Kim
 9                            ESTHER KIM,
10                            (As authorized via E-mail on 10/4/19)
                              Special Assistant U S Attorney
11                            Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO BRANCH
10
11
12   MICHAEL PAUL PETTINGILL,                            Case No.: 2:18-cv-02979-EFB

13                  Plaintiff,

14   vs.                                                 [proposed] ORDER EXTENDING
                                                         PLAINTIFF’S TIME TO FILE A REPLY
15                                                       TO DEFENDANT’S CROSS-MOTION
     ANDREW SAUL,
     Acting Commissioner of Social Security,             FOR SUMMARY JUDGMENT
16
17
                    Defendant
18
19
            Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Reply to Defendant’s Cross-Motion for Summary Judgment, the request is hereby
21   APPROVED.
22          Plaintiff shall file her Reply to Defendant’s Cross-Motion for Summary Judgment on or
23   before November 12, 2019.
24          SO ORDERED.

25
     DATED: October, 9, 2019
26
                                                   HON. EDMUND F. BRENNAN
27                                                 UNITED STATES MAGISTRATE JUDGE

28
